DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Rejection of Claim(s) 1-2 and 8-10 under 35 U.S.C. 102(a)(1) as being anticipated by Otsuka (US 8977017) have been modified in light of applicant’s amendments.
Rejection of Claims 3-7 and 11-12 under 35 U.S.C. 103 as being unpatentable over Farrell (US 2007/0172911) have been modified in light of applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka (US 8977017) in view of Farrell (US 2007/0172911).
Otsuka teaches an application unit (108) that applies a stain to a living cell group, the stain selectively staining a cancer-related gene product of living cells in a chromatic color; an imaging unit (210) that images the living cell group to which the stain has been applied; and an evaluation unit (222) that evaluates a grade of cancerization of the living cell group and diversity of cancer-related gene expression based on a staining state of the living cell group in an image produced by the imaging.  Regarding claims 8-12, these limitations are considered a process and/or intended use limitation, which do not further delineate the structure of the claimed apparatus (i.e. from apparatus claim 1) from that of the prior art. Since claim 1, etc. are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. This recited process or intended use limitation is accorded no patentable weight to an apparatus. Process limitations are not germane to patentablility to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Otsuka teaches the evaluation unit performs (222) the evaluation based on an area of a stained region of the living cell group.  (Refer Col.9, Lines 43-50)
Otsuka fails to teach wherein the cancer-related gene product is a ras-family cancer-related gene product that transmits a signal that promotes growth of the living cells, and the stain contains phloxine, erythrosine, merbromin, fast green FCF, or meclocycline sulfosalicylate; or the cancer-related gene product is STAT3-family cancer-related gene product that transmits a signal that promotes growth of the living cells and the stain contains a curcumin- based compound.
Farrell teaches histological stains including phloxine, erythrosine, merbromin but not limited to others that binds to a certain type of cell and/or cell component.  (Refer to paragraph [0064])
It would have been obvious to one having ordinary skill in the art to provide the device of Otsuka with histological stains having phloxine, erythrosine, merbromin in order to bind to a certain type of cell and/or cell component that is desired for analysis.
Allowable Subject Matter
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 2-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/JYOTI NAGPAUL/           Primary Examiner, Art Unit 1798